 



EXHIBIT 10.46
Guarantee Agreement
December 16, 2005
SanDisk Corporation
IBJ Leasing Co., Ltd.
Sumisho Lease Co., Ltd.
Toshiba Finance Corporation

 



--------------------------------------------------------------------------------



 



Guarantee Agreement
     SanDisk Corporation (the “Guarantor”) and IBJ Leasing Co., Ltd., Sumisho
Lease Co., Ltd., and Toshiba Finance Corporation as SD Lessor thereunder (in
such capacity, collectively, the “SD Lessors”) hereby enter into this guarantee
agreement (the “Agreement”) with respect to the Master Lease Agreement dated
December 16, 2005 and individual agreements thereunder (collectively, the “Lease
Agreement”) by and between the SD Lessors and IBJ Leasing Co., Ltd. and Sumisho
Lease Co., Ltd. as Toshiba Lessor thereunder (in such capacity, collectively,
the “Toshiba Lessors”) and Flash Partners Yugen Kaisha (the “Lessee”).
     Unless as otherwise specified in this Agreement, the words defined in the
Lease Agreement shall have the same meaning in this Agreement.
Article 1. (Guarantee)
     The Guarantor shall guarantee the performance, from time to time, of the
obligations subject to the guarantee below (the “Guaranteed Obligation”) to the
SD Lessors, jointly and severally (rentai-hosho) with the Lessee (the
“Guarantee”).
(Guaranteed Obligation)
     Guaranteed Obligation shall mean payment obligations of lease (lease-ryo),
stipulated loss payment (kitei-songaikin), purchase option exercise price
(konyu-sentakuken-koshikagaku), terminal return adjustment amount
(henkanji-choseikin), break funding cost, late charges (chien-songaikin), and
any and all payment obligations of other amounts concerning SD Tranche I and SD
Tranche II in individual transactions pursuant to the Lease Agreement; provided
that the Guarantor and the SD Lessors may consult in the event of any doubt
concerning “other amounts” as mentioned above.
     In any event, the Guarantor shall not pay any obligation concerning Toshiba
Tranche 1 and Toshiba Tranche 2.
Article 2. (Period of Request for the Performance of Guarantee Obligation)
     In the event the SD Lessors request the performance of the Guarantee to the
Guarantor, the SD Lessors shall make a written demand to the Guarantor
requesting the performance of the Guaranteed Obligation which the Lessee fails
to duly and punctually perform. The SD Lessors may, upon each failure of due and
punctual performance of the Guaranteed Obligation, make a request pursuant to
this Article; provided that the delay in making such request will not exempt the
Guarantor from the obligations under the Guarantee.
Article 3. (Performance of Guaranteed Obligation)
     3.1 The Guarantor shall, in the event the Lessee fails to perform all or
any part of its obligations under the Guaranteed Obligation within 10 business
days from each due date, perform the Guarantee in favor of the SD Lessors within
20 business days from the receipt of the written demand from the SD Lessors.

2



--------------------------------------------------------------------------------



 



     3.2 If there is any Guaranteed Obligation in the event of a termination
event (kaijo-jiyu) under the Lease Agreement, the Guarantor shall perform the
Guarantee within 20 business days from the arrival of the written demand from
the SD Lessors.
     3.3 In the event a termination event under the Lease Agreement occurs, the
Guarantor may, pursuant to Article 26, Paragraph 8 or Article 26, Paragraph 9 of
the Lease Agreement, succeed the rights, obligations and legal title of the
Lessee under the Lease Agreement or the rights, obligations and legal title of
Other Guarantor (defined below) under the guarantee agreement dated the same
date hereof by and between the Toshiba Corporation (the “Other Guarantor”) and
the Toshiba Lessors whereupon such termination event is cured.
     3.4 The Guarantor may not exercise the right of subrogation, prior
indemnity and post indemnity with respect to the Guarantee against the Lessee
until any and all receivables of the SD Lessors and Toshiba Lessors against the
Lessee have been paid in full.
Article 4. (Relationship with Other Security Rights)
     4.1 The guarantee under this Agreement shall be granted in addition to
other security interests or guarantees held by the SD Lessors in connection with
the Guaranteed Obligation, and the effectiveness of such other securities or
guarantees shall not be affected by the security interests pursuant to this
Agreement.
     4.2 The Guarantor shall not claim the exemption even if the SD Lessors, at
its reasonable discretion, alter or terminate other security interests or
guarantees securing the Guaranteed Obligations, provided, however, that the SD
Lessors shall give at least fifteen (15) days prior notice to the Guarantor in
case of such alteration or termination unless the same is contemplated by the
Related Agreements (honken-kanren-keiyaku).
Article 5. (Transfer of Rights and Obligations)
     The SD Lessors and the Guarantor shall not, without obtaining prior written
consent of the other party, transfer or pledge the rights and obligations under
this Agreement to any third party, provided, however, this Article shall not
prohibit any assignment by the Guarantor to the persons who acquire all or
substantial part of assets, business and shares in the Guarantor by means of
sale, merger, acquisition or other alteration in management rights. In addition,
in each individual transaction, (i) pursuant to the SD Receivables Sale and
Purchase Agreement (Honken-SD-Saiken-Baibai-Keiyaku), the SD Lessors may
transfer the right to require the performance of the Guaranteed Obligation with
respect to SD Tranche I hereunder to the SD Borrower (Honken-SD-Kariirenin) and
(ii) pursuant to the SD Receivables Security Assignment Agreement
(Honken-SD-Saiken-Joto-Tampo-Keiyaku), the SD Borrower may transfer the right to
require the performance of the Guaranteed Obligation with respect to SD Tranche
I hereunder to the SD Lenders (Honken-SD-Kashitsukenin). The Guarantor hereby
grants prior consent to such transfers and agrees to cooperate with the SD
Lessors in preparing and delivering the documents requested by the SD Lessors.

3



--------------------------------------------------------------------------------



 



Article 6. (Limited Recourse)
     Limitation of liability by the limited recourse pursuant to Article 29,
Paragraph 1 of the Lease Agreement shall not intervene the exercise of the
rights of the SD Lessors against the Guarantor pursuant to this Agreement, nor
shall the provisions thereof affect the performance of the guarantee obligations
pursuant to this Agreement
Article 7. (Modification of the Agreement)
     This Agreement may not be modified except with the written consent of the
Guarantor, the SD Lessors and the Toshiba Lessors.
Article 8. (Governing Law)
     This Agreement shall be governed by, and construed in accordance with, the
laws of Japan in every respect.
Article 9. (Jurisdiction)
     Any and all disputes arising out of or in connection with this Agreement
shall be subject to the exclusive jurisdiction of the Tokyo District Court.
     This Guarantee Agreement shall be prepared in four counterparts and the
Guarantor and the SD Lessors shall each retain one copy hereof.
December 16, 2005

            [Guarantee Agreement]
Guarantor: SanDisk Corporation


    /s/ Eli Harari     By: Eli Harari      Title:   Chief Executive Officer     
    [Guarantee Agreement]
SD Lessor: IBJ Leasing Co., Ltd.


    /s/ IBJ Leasing Co., Ltd.     By:       Title:        

4



--------------------------------------------------------------------------------



 



            [Guarantee Agreement]
SD Lessor: Sumisho Lease Co., Ltd.


    /s/ Sumisho Lease Co., Ltd.     By:       Title:             [Guarantee
Agreement]
SD Lessor: Toshiba Finance Corporation


    /s/ Toshiba Finance Corporation     By:       Title:        

5